IN THE UNITED sTATEs DlsTRlCT CoURT § §§
FoR THE DIsTRICT oF MoNTANA
MIssoULA DIvIsIoN ncr 1 1 mm

C|erk, U S District Court
District Of Montana
B\'Mings

   

JES SE GOBER,
CV 18~79-M-DLC-JCL
Plaintiff,

vs. ORDER

TYLER JACKSON, and BIG FORK
POST OFFICE,

 

Defendants.

 

United States Magistrate Judge Jeremiah C. Lynch entered his Findings and
Recommendations on July 31, 2018, recommending that this action be dismissed
without prejudice pursuant to Local Rule 5.2(b) because Plaintiff has failed to
inform the Court of his change of address. (Doc. 19 at 2-3.) Plaintiff did not
object to the Findings and Recommendations and so has waived the right to de
novo review thereof. 28 U.S.C. § 636(b)(1)(C). Absent objection, this Court
reviews findings and recommendations for clear error. Um'ted States v. Reyna-
Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); .'U'zomas v. Arn, 474 U.S.
140, 149 (1985). Clear error exists if the Court is left with a “definite and firm
conviction that a mistake has been committed.” Um`ted States v. Syrax, 235 F.3d

422, 427 (9th Cir. 2000) (citations omitted).

_1_

The Court finds no clear error in Judge Lynch’s determination that this
action should be dismissed because Plaintiff has failed to notify the Court of his
change of address. Accordingly,

IT IS GRDERED that Judge Lycnh’s Findings and Recommendations (Doc.
19) are ADOPTED IN FULL and this action is DlSl\/IISSED without prejudice
pursuant to L. R. 5.2(b).

H/\
DATED this l l day of October, 2018.

viML.//&M

Dana L. Christensen, Chief Judge
United States District Court

